The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                 Wednesday, January 28, 2015

                                     No. 04-12-00739-CR

                                Jose Guadalupe MARTINEZ,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                   From the 38th Judicial District Court, Real County, Texas
                               Trial Court No. 2010-1132-DR
                      The Honorable Camile G. Dubose, Judge Presiding


                                        ORDER
Sitting:      Catherine Stone, Chief Justice (not participating)
              Karen Angelini, Justice
              Luz Elena D. Chapa, Justice

        The court issued its opinion in this appeal on October 29, 2014. Appellant’s
motion for rehearing was therefore due November 13, 2014. The court granted appellant
three extensions of time to file a motion for rehearing. Our final order required any
motion for rehearing be filed by January 16, 2015, and advised appellant that “[n]o
further extensions of time will be granted.” No motion for rehearing was timely filed.
However, on January 26, 2015, appellant filed a “Petition for Rehearing,” a “Motion for
Leave to File Petition for Rehearing Out-of-Time,” and a “Motion for Leave to File
Oversized Petition for Rehearing.”

        We deny the motion for leave to file a late motion for rehearing. We deny the
motion for rehearing as untimely filed. We deny the motion for leave to exceed the word
limit for a motion for rehearing as moot.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court